RE: EFFECTIVE DATE OF LEGISLATION
ATTORNEY GENERAL ROBERT HENRY HAS ASKED ME TO RESPOND TO YOUR LETTER DATED MAY 30, 1990, SEEKING AN OFFICIAL OPINION AS TO THE EFFECTIVE DATE OF THAT PORTION OF SENATE BILL 799, ENACTED DURING THE RECENTLY CONCLUDED SECOND SESSION OF THE 42ND LEGISLATION, WHICH ESTABLISHES PROCEDURES FOR THE SELECTION THE GENERAL ADMINISTRATOR OF THE CORPORATION COMMISSION. BECAUSE THE QUESTION RAISED IN YOUR LETTER IS CONTROLLED BY DIRECTLY APPLICABLE CASE LAW, IT IS NEITHER NECESSARY NOR DESIRABLE TO ISSUE AN OFFICIAL OPINION OF THE ATTORNEY GENERAL.
THE "REFORM LEGISLATION" TO WHICH YOU REFER WAS PASSED ON AN OMNIBUS APPROPRIATIONS BILL. THE PORTION OF THE ACT CHANGING THE PROCEDURE FOR APPOINTING THE GENERAL ADMINISTRATOR IS SECTION 55 WHICH AMENDS 17 Ohio St. 32 (1981). LANGUAGE ESTABLISHING THE EFFECTIVE DATE OF THE ACT IS INCLUDED IN SECTIONS 105 AND 106 OF S. B. 799. SECTION 105 STATES THAT "THIS ACT SHALL BECOME OPERATIVE JULY 1, 1990." SECTION 106 CONTAINS A STANDARD EMERGENCY CLAUSE.
THE INTERACTION OF THESE SUPERFICIALLY INCONSISTENT PROVISIONS WAS ADDRESSED BY THE OKLAHOMA SUPREME COURT IN A CASE INVOLVING A SIMILAR FACT PATTERN; CITY SERVICE OIL COMPANY V. OKLAHOMA TAX COMMISSION, 129 P.2D 591 (OKLA. 1942). IN THAT CASE, THE COURT POINTED OUT THAT THE OKLAHOMA CONSTITUTION, ARTICLE V, SECTION 58 PROVIDES THAT LEGISLATION SHALL NOT BECOME EFFECTIVE UNTIL NINETY (SO) DAYS AFTER ADJOURNMENT OF THE SESSION IN WHICH THE LEGISLATION WAS ENACTED, UNLESS AN EMERGENCY CLAUSE IS ATTACHED TO THE BILL. WITHOUT THE EMERGENCY CLAUSE, THE COURT EXPLAINED, A BILL CANNOT TAKE EFFECT BETWEEN THE DATE OF ADJOURNMENT AND A DATE NINETY (90) DAYS AFTER THE DATE OF ADJOURNMENT. THEREFORE, TO PERMIT THE ACT TO TAKE EFFECT ON JULY 1, 1990, THE LEGISLATURE HAD TO ATTACH AN EMERGENCY CLAUSE, WHICH IS THE ONLY LAWFUL WAY TO ACCELERATE THE EFFECTIVE DATE OF THE ACT.
WHILE IF MAY BE "LOGICAL" TO APPLY THE JULY 1, 1990 EFFECTIVE DATE TO THE APPROPRIATIONS LANGUAGE ONLY, THE LEGISLATURE HAS NOT SO SPECIFIED. ABSENT THAT KIND OF INDICATION OF LEGISLATIVE INTENT, THE JULY 1, 1990 EFFECTIVE DATE WOULD APPLY TO THE ENTIRE ACT.
I BELIEVE THE CITY SERVICE OIL CASE IS DISPOSITIVE OF YOUR INQUIRY. IF, AFTER DISCUSSING MY ANALYSIS WITH YOUR OWN COUNSEL, YOU FEEL A NEED FOR FURTHER DISCUSSION OR CLARIFICATION, YOU MAY FEEL FREE TO CALL ON ME.
(NED BASTOW)